United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.F., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Bay Pines, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-435
Issued: September 16, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 14, 2010 appellant filed a timely appeal from an October 21, 2010
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP) finding that he
abandoned his request for a hearing. Pursuant to the Federal Employees’ Compensation Act
(FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the nonmerit
decision by the Office. The last merit decision of record was OWCP’s June 4, 2010 decision.
Because more than 180 days elapsed between the last merit decision to the filing of this appeal
on December 14, 2010, the Board lacks jurisdiction to review the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

For decisions issued prior to November 19, 2008, a claimant had up to one year to file an appeal. An appeal of
OWCP decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. 20 C.F.R.
§ 501.3(e).

ISSUE
The issue is whether appellant abandoned his request for an oral hearing before OWCP’s
hearing representative.
FACTUAL HISTORY
On April 17, 2010 appellant, then a 62-year-old training instructor, filed a traumatic
injury claim (Form CA-1) alleging that on February 1, 1995 he sustained a superficial phlebitis
when he stomped on a shovel. He stated that the pain went away but returned around
August 1995. Appellant first received medical care on February 1, 1996, notified his supervisor
on April 1, 2006 and was last exposed to the condition alleged to have caused his injury on
April 6, 2010.
By letter dated April 23, 2010, OWCP informed appellant that the evidence of record was
insufficient to support his claim. Appellant was advised of the medical and factual evidence
needed and asked that he respond to the provided questions within 30 days.
By decision dated June 4, 2010, OWCP denied appellant’s claim finding that the
evidence did not establish that the incident occurred as alleged.
On June 16, 2010 appellant requested an oral hearing by telephone before OWCP’s
hearing representative.
By letter dated August 18, 2010, OWCP notified appellant that his hearing would be held
on October 6, 2010 at 11:00 a.m. eastern time. It provided him with a toll free number to call at
that time to be connected to the hearing representative and court reporter.
In a September 10, 2010 telephone call note, OWCP’s claims examiner reported that
appellant had called to report that he had returned to work on September 8, 2010. The claims
examiner informed him that the hearing was being held on October 6, 2010 and advised him to
refer to his hearing notice.
By decision dated October 21, 2010, OWCP’s hearing representative found that appellant
had abandoned his request for an oral hearing. The hearing representative noted that appellant
received written notice 30 days in advance of the hearing but failed to participate. The hearing
representative also found no evidence that appellant contacted OWCP either prior to or
subsequent to the scheduled hearing to explain his failure to appear.
LEGAL PRECEDENT
Section 8124(b)(1) of FECA provides the right to a hearing before OWCP’s hearing
representative:
“Before review under section 8128(a) of this title, a claimant for compensation
not satisfied with a decision of the Secretary under subsection (a) of this section is

2

entitled, on request made within 30 days after the date of the issuance of the
decision, to a hearing on his claim before a representative of the Secretary.”3
Chapter 2.1601.6.e(1) of OWCP’s procedure manual explains when an employee is
considered to have abandoned his hearing request:
“A hearing can be considered abandoned only under very limited circumstances.
All three of the following conditions must be present: the claimant has not
requested a postponement; the claimant has failed to appear at a scheduled
hearing; and the claimant has failed to provide any notification for such failure
within 10 days of the scheduled date of the hearing.
“Under these circumstances, H&R [Branch of Hearings and Review] will issue a
formal decision finding that the claimant has abandoned his or her request for a
hearing and return the case to the DO [district Office].”4
ANALYSIS
Following OWCP’s June 4, 2010 decision denying his claim for compensation, appellant
requested an oral hearing before OWCP’s hearing representative. On August 18, 2010 it notified
appellant that his telephone hearing was scheduled for October 6, 2010 at 11:00 a.m. eastern
time. The letter was sent to appellant’s address of record.5 It provided him with a toll free
number and pass code to call in at the time of the hearing. Appellant did not request a
postponement, failed to call-in at the scheduled hearing, and failed to provide any notification for
such failure within 10 days of the scheduled date of the hearing. As all three conditions for
abandonment are met, the Board finds that appellant abandoned his request for an oral hearing.
The Board will therefore affirm the hearing representative’s October 21, 2010 decision.
CONCLUSION
The Board finds that appellant abandoned his request for an oral hearing before OWCP’s
hearing representative on October 6, 2010.

3

5 U.S.C. § 8124(b)(1).

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter
2.1601.6.e(1) (January 1999).
5

See Joseph R. Giallanza, 55 ECAB 186 (2003).

3

ORDER
IT IS HEREBY ORDERED THAT the October 21, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 16, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

